      Case 2:09-cr-01040-GMS Document 581 Filed 03/25/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-09-01040-004-PHX-GMS
10                 Plaintiff,                         ORDER
11   v.
12   Cordae L. Black,
13                 Defendant.
14
15
16         Pending before the Court is Defendant Cordae L. Black’s Motion to Reduce

17   Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(a)(i), (Doc. 577), and the Government’s
18   Motion to Seal, filed under seal, (Doc. 579). For the following reasons, the Defendant’s

19   Motion is denied and the Government’s Motion is granted.

20                                      BACKGROUND
21         On May 7, 2010, a jury found Defendant guilty of Conspiracy to Possess with Intent
22   to Distribute Cocaine and Aiding and Abetting Possession of a Firearm in Furtherance of

23   a Drug Trafficking Crime. (Doc. 270.) Defendant is currently serving a 195-month

24   sentence. (Docs. 404, 564.) Defendant’s anticipated release date is July 24, 2023. (Doc.

25   578 at 3.) On January 21, 2021, Defendant filed his motion for compassionate release and

26   the Government subsequently filed its motion to seal.
27                                        DISCUSSION
28    I.   Motion to Seal
      Case 2:09-cr-01040-GMS Document 581 Filed 03/25/21 Page 2 of 3



 1         The Government moves for this Court to seal Exhibits B and D, which are filed in
 2   response to Defendant’s Motion. As there is good cause appearing, the Court grants the
 3   Government’s unopposed Motion.
 4   II.   Motion for Compassionate Release
 5             a. Legal Standard
 6         Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
 7   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 8   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 9   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
10   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
11
           (A) the court, upon motion of the Director of the Bureau of Prisons [BOP],
12         or upon motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the [BOP] to bring a motion on
13
           the defendant’s behalf or the lapse of 30 days from the receipt of such a
14         request by the warden of the defendant's facility, whichever is earlier, may
           reduce the term of imprisonment . . . after considering the factors set forth
15
           in section 3553(a) to the extent that they are applicable, if it finds that –
16
           (i) extraordinary and compelling reasons warrant such a reduction . . . and
17         that such a reduction is consistent with applicable policy statements issued
18         by the Sentencing Commission.
19         18 U.S.C. § 3582(c).

20             b. Analysis

21         As it is dispositive of Defendant’s Motion, the Court addresses only whether

22   Defendant poses a danger to the community. In addition to showing extraordinary and

23   compelling reasons for release, Defendant must show he “is not a danger to the safety of

24   any other person or the community, as provided under [18 U.S.C. § 3142(g)].” 18 U.S.C.

25   § 3582(c)(1)(A)(ii). In making this determination, courts should consider “(1) the nature

26   and circumstances of the offense charged . . .; (2) the weight of the evidence against the

27   person; (3) the history and characteristics of the person . . .; and (4) the nature and

28   seriousness of the danger to any person or the community that would be posed by the



                                               -2-
      Case 2:09-cr-01040-GMS Document 581 Filed 03/25/21 Page 3 of 3



 1   person’s release.” 18 U.S.C. § 3142(g).
 2          Regardless of whether Defendant’s pre-existing conditions, combined with the
 3   COVID-19 pandemic, are extraordinary and compelling reasons for release, Defendant has
 4   failed to demonstrate he would not pose a danger to any person or the community if
 5   released. Defendant is currently serving a sentence for an offense involving a planned
 6   armed robbery of a fictious cocaine stash house. (Doc. 578 at 2.) In addition to this serious
 7   offense, Defendant has a lengthy criminal history, which includes convictions for robbery,
 8   burglary, theft, auto theft, bank robbery, and possession of drugs. Defendant also recently
 9   committed a disciplinary infraction in prison involving the introduction of drugs or alcohol.
10   Id., Ex. C. In light of the seriousness of Defendant’s offense and his criminal history, the
11   Court finds he remains a danger to others if prematurely released from custody.
12                                        CONCLUSION
13          For the reasons set forth above, Defendant’s Motion is denied because he poses a
14   danger to the community. Additionally, the Government’s Motion to Seal is granted.
15          IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence
16   Pursuant to 18 U.S.C. § 3582(C)(1)(a)(i) (Compassionate Release) (Doc. 577) is DENIED.
17          IT IS FURTHER ORDERED that the Government’s Motion to Seal, filed under
18   seal, (Doc. 579) is GRANTED. The Clerk of Court is directed to file under seal lodged
19   Doc. 580.
20          Dated this 25th day of March, 2021.
21
22
23
24
25
26
27
28


                                                 -3-
